DETAILED ACTION
This communication is a first office action on the merits. Claims 9-13, 16 and 17 as originally filed are currently pending and have been considered below.

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 16 December 2021 is acknowledged.  The traversal is on the ground(s) that Species C should be considered together with Species B. This request is agreed upon and the Species are treated together as shown below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 9, 10, 16 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Barnes (US 4,285,450, cited by applicant).
Regarding claim 9, Barnes discloses an apparatus comprising:
a spring bar (26) comprising a first end (44) and a second end (42), wherein the first end is dimensioned to be received in the recess in the inner face of the first lug, and the second end is dimensioned to be received in the recess in the inner face of the second 
a retractor (74), the retractor being mountable on and removable from the spring bar while the first end of the spring bar remains coupled to the second end of the spring bar (Column 4, lines 61-62 describe wherein the pick 74 can be brought into engagement with surface 72 wherein the term “mountable” is defined Oxford Languages as the adjective form of “place or fix (an object) in its operating position”);
whereby when the second end of the spring bar is positioned in the recess in the inner face of the second lug and the first end of the spring bar is positioned in the recess in the inner face of the first lug, moving the retractor moves the first end of the spring bar toward the second end of the spring bar causing the removal of the first end of the spring bar out of the recess of the inner face of the first lug (Column 4, lines 61-68).

Regarding claim 10, Barnes further discloses wherein at least the first end of the spring bar comprises at least a first and second shoulder (opposed sides of recessed region 68), wherein the retractor is removably coupled between the first and second shoulder (the pick as used is considered removable).

Regarding claim 16, Barnes further discloses a wristworn device (10).

Regarding claim 17, Barnes discloses an apparatus comprising:
a wristworn device (10) comprising:

a third lug and a fourth lug (20, 22) spaced from the third lug, wherein the third lug and fourth lug are coupled to the wristworn device on a second side thereof (Fig. 1 as shown),
wherein at least the first lug includes a recess (28) in an inner face thereof and at least the second lug includes a recess (30) in an inner face thereof,
a wriststrap (12) having a first end and a second end, wherein the first end is coupled to the first lug and second lug and wherein the second end is coupled to the third lug and fourth lug (Figs. 1 and 2 as shown); and
an assembly for coupling the wristworn device to the first end of the wriststrap, wherein the assembly comprises:
a spring bar (26) comprising a first end (44) and a second end (42), wherein the first end is dimensioned to be received in the recess in the inner face of the first lug, and the second end is dimensioned to be received in the recess in the inner face of the second lug (Fig. 10 as shown), and a biasing member (46) for permitting the first end of the spring bar to be biased away from the second end of the spring bar; and
a retractor (74), the retractor being mountable on and removable from the spring bar while the first end of the spring bar remains coupled to the second end of the spring bar (Column 4, lines 61-62 describe wherein the pick 74 can be brought into engagement with surface 72 wherein the term “mountable” is defined 
whereby when the second end of the spring bar is positioned in the recess in the inner face of the second lug and the first end of the spring bar is positioned in the recess in the inner face of the first lug, moving the retractor moves the first end of the spring bar toward the second end of the spring bar causing the removal of the first end of the spring bar out of the recess of the inner face of the first lug (Column 4, lines 61-68).

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677